          Case 2:15-cr-00062-TLN Document 83 Filed 04/17/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                    No. 2:15-cr-00062-TLN
12                       Plaintiff,
13            v.                                      ORDER
14       JOHN DAVIS,
15                       Defendant.
16

17           This matter is before the Court pursuant to Defendant John Davis’s (“Defendant”) Motion

18   for Clarification of Sentence Imposed.1 (ECF No. 73.) The Government filed an opposition.

19   (ECF No. 81.) Defendant did not file a reply. For the reasons set forth below, the Court DENIES

20   Defendant’s motion.

21           On October 23, 2015, Defendant pleaded guilty to two counts of a four-count Information.

22   Count One charged laundering of monetary instruments in violation of 18 U.S.C. §

23   1956(a)(1)(B)(i). Count Four charged possession with intent to distribute methamphetamine in

24
     1
            The Court construes Defendant’s pro se motion as one brought under 18 U.S.C. §
25   3582(c)(2). See United States v. Charles, No. 112-CR-221-LJO-SKO-1, 2017 WL 3641787, at
26   *1 (E.D. Cal. Aug. 24, 2017) (“Because Defendant’s motion seeks the application of an
     amendment to the Guidelines, it is appropriately categorized as a § 3582 motion.”).
27

28
                                                     1
         Case 2:15-cr-00062-TLN Document 83 Filed 04/17/20 Page 2 of 4

 1   violation of 21 U.S.C. § 841(a)(1). In Defendant’s presentencing report (“PSR”), the probation

 2   officer found a base offense level of 38 pursuant to U.S.S.G. § 2D1.1(c)(1) because Defendant’s

 3   crimes involved 12 kilograms of methamphetamine (actual). The PSR further recommended as

 4   follows: a two-level increase because Defendant was convicted of a money laundering crime; a

 5   two-level decrease because Defendant qualified for the safety-valve provision of U.S.S.G. §

 6   5C1.2; and a three-level decrease for acceptance of responsibility. The resulting total offense

 7   level was 35, and Defendant’s criminal history category was I. As such, the applicable guidelines

 8   range was 168–210 months of imprisonment.

 9          At Defendant’s sentencing hearing on May 20, 2016, the Court adopted the guidelines

10   calculation in the PSR. The Court also granted the Government’s motion under U.S.S.G. § 5K1.1

11   and sentenced Defendant to an 84-month term of imprisonment on each count to be served

12   concurrently. On February 21, 2017, Defendant, proceeding pro se, filed the instant motion

13   seeking determination of his eligibility for an additional reduction under Amendment 794 for a

14   minor role in the offense.2 (ECF No. 73 at 1.)

15          “A federal court generally may not modify a term of imprisonment once it has been

16   imposed.” Dillon v. United States, 560 U.S. 817, 819 (2010) (citation and internal quotation

17   marks omitted). However, 18 U.S.C. § 3582(c)(2) is an important exception to the general rule.

18   Under 18 U.S.C. 3582(c)(2), “a district court may reduce a sentence based on a guideline range

19   that is later lowered by the Sentencing Commission.” United States v. Rodriguez-Soriano, 855

20   F.3d 1040, 1042 (9th Cir. 2017).
21          The Sentencing Commission issued Amendment 794 on November 1, 2015. Amendment

22   794 modified the commentary of U.S.S.G. § 3B1.2 and directed sentencing courts to consider the

23   following factors in determining whether to apply a minor role reduction: (1) the degree to which

24   the defendant understood the scope and structure of the criminal activity; (2) the degree to which

25
     2
26          In opposition, the Government argues Defendant is not entitled to a reduction under
     Amendment 782, which generally revised the Drug Quantity Table in U.S.S.G. § 2D1.1
27   downward by two levels. Defendant did not mention Amendment 782 in his motion, and it is
     unclear to the Court why the Government addressed it. Therefore, the Court will not address the
28   Government’s arguments concerning Amendment 782 in ruling on the instant motion.
                                                    2
        Case 2:15-cr-00062-TLN Document 83 Filed 04/17/20 Page 3 of 4

 1   the defendant participated in planning or organizing the criminal activity; (3) the degree to which

 2   the defendant exercised decision-making authority or influenced the exercise of decision-making

 3   authority; (4) the nature and extent of the defendant’s participation in the commission of the

 4   criminal activity, including the acts the defendant performed and the responsibility and discretion

 5   the defendant had in performing those acts; and (5) the degree to which the defendant stood to

 6   benefit from the criminal activity. United States v. Quintero-Leyva, 823 F.3d 519, 523-24 (9th

 7   Cir. 2016); U.S.S.G. § 3B1.2 cmt. n. 3(C).

 8          Here, Defendant’s motion is unavailing for several reasons. As an initial matter,

 9   Amendment 794 did not “subsequently lower” Defendant’s guideline range because Amendment

10   794 was already in effect prior to Defendant’s sentencing. More specifically, the final PSR in this

11   case is dated April 29, 2016, almost six months after Amendment 794’s effective date of

12   November 1, 2015. If Defendant believed he was entitled to a minor role reduction pursuant to

13   Amendment 794, he should have raised the issue before sentencing. As it is, there is no

14   indication that Defendant ever sought a minor role reduction, and the Court did not apply a minor

15   role reduction at sentencing. That determination cannot be revisited through a motion pursuant to

16   18 U.S.C. § 3582(c)(2).

17          Moreover, Defendant would not be entitled to a minor role reduction even if this Court

18   considered the U.S.S.G. § 3B1.2 factors. Although there may have been other participants in the

19   overarching criminal conduct, there is no indication that Defendant was “substantially less

20   culpable than the average participant.” U.S.S.G. § 3B1.2 cmt. n. 3(A). To the contrary, the
21   investigation in this case centered on Defendant’s repeated negotiations with DEA confidential

22   informants to launder large amounts of money from distributing marijuana. Defendant admitted

23   to previously using trusts to conceal proceeds, and he was attempting to mitigate tax

24   consequences. Further, in his dealings with a DEA confidential informant, Defendant engaged in

25   trafficking a total of almost 12 kilograms of methamphetamine. Based on the foregoing, it is

26   clear that Defendant (1) understood the scope and nature of the criminal activity, (2) played a
27   central role in planning and organizing the criminal activity, (3) exercised decision-making

28   authority in the scheme, (4) participated in the commission of the criminal activity, and (5) stood
                                                       3
        Case 2:15-cr-00062-TLN Document 83 Filed 04/17/20 Page 4 of 4

 1   to benefit from the criminal activity. Accordingly, Defendant is not entitled to a minor role

 2   reduction.

 3           Lastly, even if Defendant qualified for the two-level decrease for minor role under

 4   U.S.S.G. § 3B1.2(b), the amended guideline range would be 135–168 months of imprisonment.

 5   The Court previously sentenced Defendant to a greatly reduced term of 84 months. The Court is

 6   not required to further reduce Defendant’s sentence, which is already far less than the low end of

 7   the guideline range Defendant seeks. United States v. Ornelas, 825 F.3d 548, 550 (9th Cir. 2016)

 8   (“[I]f the defendant’s term of imprisonment is less than the minimum of the amended guideline

 9   range, then the defendant is ineligible for a sentence reduction.”).

10          For the foregoing reasons, the Court hereby DENIES Defendant’s motion. (ECF No. 73.)

11          IT IS SO ORDERED.

12   DATED: April 16, 2020

13

14

15                                    Troy L. Nunley
16                                    United States District Judge

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
